DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Park et al. (US20180252893).

Re claim 1, Park et al. teaches for example in fig. 24, 25, 35, and 40, an optical element driving mechanism (100), comprising: an immovable part (2210); a movable part (2110) connected to an optical element with an optical axis (para. 0334), wherein the movable part is movable relative to the immovable part (para. 0338); a driving assembly (2100, 2200) driving the movable part to move relative to the immovable part 

Re claim 2, Park et al. further teaches for example in fig. 24, 25, 35, and 40, the immovable part comprises a bottom (2210), and the bottom comprises: a base plate extending in a direction that is perpendicular to the optical axis (fig. 35) and comprising an opening (fig. 35), wherein the optical axis passes through the opening (fig. 35); and a first stage disposed on the base plate (fig. 35).

Re claim 3, Park et al. further teaches for example in fig. 24, 25, 35, and 40, the sensing assembly comprises: a reference element (2130) comprising a plurality of magnetic poles (para. 0359); and a sensing element (2240) corresponding to the reference element (fig. 35), wherein the sensing element is disposed on the bottom (para. 0397). 

Re claim 4, Park et al. further teaches for example in fig. 24, 25, 35, and 40, a size of the first stage in the optical axis is larger than a size of the sensing element in the optical axis (fig. 35).

Re claim 5, Park et al. further teaches for example in fig. 24, 25, 35, and 40, an elastic element (2150), wherein the movable part is movably connected to the immovable part via the elastic element (para. 0400), and the elastic element does not overlap the sensing element when viewed along the optical axis (fig. 40).

Re claim 6, Park et al. further teaches for example in fig. 24, 25, 35, and 40, art of the elastic element is disposed on the first stage (para. 0400).

Re claim 7, Park et al. further teaches for example in fig. 24, 25, 35, and 40, the driving assembly drives the movable part to move in a first direction relative to the immovable part within a range of movement, and when the movable part is within the range of movement (para. 0455), the reference element does not overlap the sensing element within the range of movement when viewed in a second direction that is perpendicular to the first direction (fig. 35).

Re claim 8, Park et al. further teaches for example in fig. 24, 25, 35, and 40, the bottom further comprises a second stage disposed on the base plate, the second stage is closer to the sensing element than the first stage, and a maximum size of the first stage in the optical axis is different from a maximum size of the second stage in the optical axis (fig. 35).

Re claim 9, Park et al. further teaches for example in fig. 24, 25, 35, and 40, the bottom further comprises a stopping portion (2212), and a size of the stopping portion in the optical axis is between a size of the first stage in the optical axis and a size of the second stage in the optical axis (fig. 35).



Re claim 11, Park et al. further teaches for example in fig. 24, 25, 35, and 40, a maximum size of the sensing element in the optical axis is larger than the maximum size of the second stage in the optical axis (fig. 35).

Re claim 12, Park et al. further teaches for example in fig. 24, 25, 35, and 40, the bottom further comprises a recess formed on the second stage, and the sensing element is disposed in the recess (para. 0397).

Re claim 13, Park et al. further teaches for example in fig. 24, 25, 35, and 40, an adhesion element, wherein the bottom further comprises a concave hole formed on the recess, the adhesion element flows to the recess via the concave hole, and the adhesion element does not flow to the second stage (para. 0398).

Re claim 14, Park et al. further teaches for example in fig. 24, 25, 35, and 40, a circuit assembly, the circuit assembly (2250) comprises an embedded portion and a revealed portion, the embedded portion is not revealed from the bottom, and the revealed portion is electrically connected to the sensing element (fig. 35).

Re claim 15, Park et al. further teaches for example in fig. 24, 25, 35, and 40, the base plate further comprises an inner surface close to the opening and an outer surface located on an outer periphery of the base plate, and part of the revealed portion of the circuit assembly is revealed from the inner surface and the outer surface (fig. 35).

Re claim 16, Park et al. further teaches for example in fig. 24, 25, 35, and 40, the bottom further comprises a trench receiving part of the revealed portion of the circuit assembly (fig. 35).

Re claim 17, Park et al. further teaches for example in fig. 24, 25, 35, and 40, an elastic element and an electrical connection element, wherein the movable part is movably connected to the immovable part via the elastic element, the electrical connection element is disposed on the elastic element, so that the elastic element is electrically connected to the circuit assembly (para. 0350).

Re claim 19, Park et al. further teaches for example in fig. 24, 25, 35, and 40, the circuit assembly surrounds the opening of the base plate when viewed along the optical axis (fig. 35).

Re claim 20, Park et al. further teaches for example in fig. 24, 25, 35, and 40, the circuit assembly comprises a first segment and a second segment located on different sides of the sensing element, part of the first segment surrounds the opening of the base plate corresponds to an arc when viewed along the optical axis, and the arc is greater than 180° (fig. 35).

Allowable Subject Matter
18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claim 18.

Specifically regarding claim 18, Park et al. (US20180252893) teaches the state of the art of an optical element driving mechanism.
But, Park et al. fails to explicitly teach a combination of all the claimed features including the sensing element is disposed on a first corner of the bottom while the electrical connection element is not disposed on the first corner, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	3-26-22